In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 15-733V
                                          (Not to be Published)

*************************
                        *
DANA COHEN,             *                                                 Filed: April 7, 2016
                        *
          Petitioner,   *
                        *                                                 Decision; Attorney’s Fees
v.                      *                                                 and Costs.
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
          Respondent.   *
                        *
*************************

Renee J. Gentry, Shoemaker, Gentry & Knickelbein, Vienna, VA, for Petitioner.

Voris E. Johnson, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                            ATTORNEY’S FEES AND COSTS DECISION1

      On July 15, 2015, Dana Cohen filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 ECF No. 1. On March 10, 2016, the parties requested a
15-week order in this case (thus strongly suggesting that this matter is likely to settle). ECF No.
30.

       Although the case’s settlement has not yet been formalized, Petitioner has now filed an
application for attorney’s fees and costs (dated March 27, 2016). ECF No. 32. Petitioner requests

1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (Dec. 17, 2002) (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the published decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to
the public. Id.
2
 The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury Act
of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. § 300aa-10 through 34 (2012)).
reimbursement of attorney’s fees and costs3 in the amount of $16,878.13 (representing attorney’s
fees in the amount of $15,553.80, and costs in the amount of $1,324.33). Id. This amount represents
a sum to which Respondent does not object. ECF No. 33. In addition, and in compliance with
General Order No. 9, Petitioner’s counsel represents that Petitioner did not incur out-of-pocket,
litigation-related expenses in conjunction with this proceeding. ECF No. 32.

        I approve the requested amount for attorney’s fees and costs as reasonable. Accordingly,
an award of $16,878.13 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Renee J. Gentry, Esq., for all attorney’s fees and costs. Payment of this
amount represents all attorney’s fees and costs available under 42 U.S.C. § 300aa-15(e). In the
absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court SHALL
ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.4



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 The parties previously filed a stipulation regarding interim attorney’s fees and costs on September 9, 2015 (ECF No.
11), after Petitioner’s prior counsel filed a motion indicating that she was transferring the case to another attorney
(ECF No. 9). I subsequently granted Petitioner’s request for interim attorney’s fees and costs by a decision dated
September 11, 2015. ECF No. 12. The present request is not couched as an interim attorney’s fees and costs request,
and it appears to be a final fees and costs request despite the pendency of the settlement process.
4
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2